     Case 2:19-cv-02434-MCE-DB Document 11 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOSSEIN HAMIDI,                                  No. 2:19-cv-2434 MCE DB PS
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      U.S. DEPARTMENT OF HOMELAND
15    SECURITY, (USCIS),
16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On December 7, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

24   the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                       1
     Case 2:19-cv-02434-MCE-DB Document 11 Filed 03/17/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 7, 2020 (ECF No. 10) are

 3   ADOPTED in full;

 4          2. Plaintiff’s December 5, 2019 complaint (ECF No. 1) is DISMISSED without

 5   prejudice; and

 6          3. The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8
     Dated: March 17, 2021
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
